Claimant has appealed from a decision of the State Industrial Board, determining that she did not sustain accidental injuries. Claimant was employed as a public health nurse by the Public Health Nursing Association. She testified that on June 13, 1936, she was carrying a nursing bag, weighing nine pounds, on her right arm and that she always carried the bag in that way. On the following day she noticed a large red spot on the arm. A day later another red spot was discovered under the right arm. She also testified that she never had any previous trouble and that on June thirteenth she did not fall or hurt her arm in any way. She alleges that as a result of carrying the bag she sustained brachial thrombosis of the right arm. Her physician testified that he could not conjecture that pressure of the bag caused the thrombosis. He also stated the condition could be due to other causes. The State Industrial Board found that claimant had not sustained an accidental injury arising out of and in the course of her employment. The evidence sustains the finding. Decision unanimously affirmed. Present' — 'Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.